OPINION
SMITH, Chief Judge.
This dispute comes before the court on defendant’s motion to dismiss or, in the alternative, for summary judgment. Plaintiff, relying on 41 U.S.C. § 601, et seq. and 28 U.S.C. § 1491, is seeking refunds from the Forest Service of the United States Department of Agriculture for portions of the purchase price paid for various timber sales. At issue is whether plaintiff’s failure to comply with the contractual time limitation provision for the submission of claims bars such claims.
The majority of the parties’ arguments are discussed and resolved by this court’s opinion, issued today, in Stone Forest Industries, Inc. v. United States, 26 Cl.Ct. 410. For the reasons set forth in the Stone Forest opinion, thirty-one of plaintiff’s thirty-three claims are time-barred,1 and the *421court grants the defendant’s motion with respect to those claims.2
This opinion shall address two sales for which an alternative ground was given to bar the claim. Defendant argues that plaintiff’s claims on the Willow and Swift timber sales are barred because an express release was signed. These sales were closed pursuant to a timber sale closure agreement under the Federal Timber Contract Payment Modification Act. Under that agreement, the contracting parties were released from all rights and obligations under the contract. Plaintiff argues that the release is void because the regulation which mandated the release is invalid, citing Sierra Pacific Industries v. Lyng, 866 F.2d 1099 (9th Cir.1989).
This issue is identical to the Spike claim in the Stone Forest case. The court finds that it is not necessary to reach this issue because both the Willow and Swift claims are time-barred. With the Willow sale, the closure letter was sent March 7, 1986 and the claim was filed April 4,1991. With the Swift sale, the closure letter was sent March 11, 1986 and the claim was filed April 3, 1991. The claims for both sales were filed well beyond the 60 day time limitation. For the reasons set forth in Section I of the Stone Forest opinion, these claims are time-barred.
CONCLUSION
The court grants the government’s motion as it pertains to the time-barred claims. This opinion does not address those claims which are not time-barred. The parties shall file a joint status report within 60 days from the date of this opinion discussing further proceedings in this case.

. The government contends that the following claims are time-barred:
Sale Contract # Date of Closure Date of Claim # of Days Late
Buck Springs 020933 11/17/83 04/03/91 2663
Buck Gulch 021303 11/18/85 04/03/91 1899
King Wallow 021428 04/04/88 04/03/91 1033
Barker Creek 021592 10/21/85 04/03/91 1929
Guard 015857 07/08/88 04/04/91 939
Big Canyon 021915 04/27/90 04/03/91 280
Devil 021972 03/01/90 04/03/91 337
Digger 022517 12/04/87 04/03/91 1155
Willow 016616 03/07/86 04/04/91 1793
Swift 022897 03/11/86 04/03/91 1788
Mill 023127 11/02/83 04/03/91 2648
*421Virgin 050331 02/01/84 04/03/91 2557
Silversnake 050372 09/26/85 04/03/91 1954
Copper Flume 050471 11/17/83 04/03/91 2633
Eagle Helo 050497 06/02/91 04/03/91 1705
Butter Meadows 050604 09/01/87 04/03/91 1249
Hollowpine 051812 11/20/85 04/03/91 1899
Prairie 051485 10/21/87 04/04/91 1200
Highway 36 051099 10/31/84 04/03/91 2284
Big Creek 051107 01/26/87 04/03/91 1467
Road 051592 01/23/88 04/04/91 740
Hank 051659 08/01/90 04/04/91 185
Lightning 051766 01/09/91 04/03/91 24
Sulphur Sani 051230 02/01/85 04/03/91 2191
Millerade 051289 03/26/86 04/03/91 1773
Horse 052020 01/18/89 04/04/91 745
Butter Caves 051461 04/20/87 04/03/91 1383
Wilson Point 051487 03/23/88 04/03/91 1045
Friend 051545 07/12/88 04/03/91 934
Buddy 052541 01/18/89 04/04/91 745
East Resale 052616 03/17/88 04/04/91 1052


. Defendant does not allege that the following claims are time-barred:
Sale Contract # Date of Claim
China Cabin 021857 04/04/91
Dog Barker 022111 04/23/91